Citation Nr: 0514899	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-01 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1945 to September 1946.  These claims are before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas.  In his January 
2003 substantive appeal the veteran requested a hearing 
before a Veterans Law Judge.  In February 2003 he withdrew 
his request.  


FINDINGS OF FACT

1.  Hypertension was not manifested in service or in the 
veteran's first postservice year, and is not shown to be 
related to his active service.

2.  Diabetes mellitus was not manifested in service or during 
the veteran's first postservice year, and is not shown to be 
related to his service.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  
38 U.S.C.A. § 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).  

2.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  All pertinent 
mandates of the VCAA and implementing regulations are met.  

The veteran was notified why service connection for the 
claimed disorders was denied in the September 2002 rating 
decision and in a January 2003 statement of the case (SOC).  
A letter of November 2001 (before the rating on appeal), 
while not specifically mentioning "VCAA," informed the 
veteran what evidence was needed to establish service 
connection, of his and VA's respective responsibilities in 
claims development, and that he had up to one year to submit 
additional evidence.  He has had ample opportunity to 
respond/supplement the record.  The January 2003 SOC also 
outlined pertinent VCAA provisions.  Everything submitted by 
the veteran to date has been accepted for the record, and 
considered.  

As to notice content, the 2001 letter advised the veteran 
what type of evidence (to include medical records showing 
current disability and nexus) was necessary to establish 
entitlement to the benefit sought (and by inference what the 
veteran should submit).  The SOC noted what the evidence 
showed, outlined the pertinent legal criteria, explained the 
basis for the denials, and, at page three, advised the 
veteran to "provide any evidence in [his] possession to 
pertains" to his claims.  He has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has attempted on 
several occasions, albeit unsuccessfully, to obtain the 
veteran's complete service medical records.  A WD AGO Form 
38, Report of Examination of Enlisted Personnel Prior to 
Discharge, Release from Active Duty or Retirement, dated in 
August 1946 has been associated with the record.  
Correspondence from the National Personnel Records Center 
(NPRC) dated in January 2002 notes that the appellant's 
service medical records were not on file at that facility, 
and a note mentioned "fire" related service.  

VA has a heightened duty to assist the veteran in developing 
his claims since the records have been lost or destroyed by 
fire.  In such cases VA must assist the appellant in 
obtaining evidence from alternative or collateral sources.  
VA Adjudication Procedure Manual, M21-1, paragraph 4.06.  
Paragraph 4.07 of M21-1 suggests various types of evidence 
which may be considered in lieu of missing service medical 
records.  Other guidelines are set forth as to alternative 
records such as may be available through newly discovered 
archives like the Office of the Army Surgeon General (SGO).  

In January 2002 the appellant submitted a NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data, 
which lists two locations where the veteran claims he was 
treated during service, along with dates of alleged 
treatment.  Attempts by the RO to secure such records 
resulted in a response that all available records, to include 
clinical records, had been forwarded.  The Board concludes 
that VA has exhausted all reasonable means of obtaining the 
evidence necessary to substantiate the appellant's claims.  

The veteran also reported treatment at a VA medical facility 
in Temple, Texas in 1978.  The RO attempted to obtain these 
records on five occasions in 2003.  The oldest records from 
that facility received are dated in 1984.  All available 
post-service VA treatment records have been secured.  

The veteran has not been afforded a VA examination.  
38 C.F.R. § 3.159(c)(4) states that VA will arrange for an 
examination if such is necessary to determine a claim, and 
that an examination is necessary if (summarized) (A)  There 
is competent evidence of current disability or persistent or 
recurrent symptoms of a disability, (B)  Evidence establishes 
that the veteran suffered an event, injury or disease in 
service, and (C)  Evidence indicates that the claimed 
disability may be related to the event, injury, or disease in 
service or to another service connected disability.  Here, 
problems relating to either diabetes mellitus or hypertension 
were not noted in service.  There is nothing in the record 
that tends to relate either disorder to service.  Hence, a VA 
examination is not indicated.  The veteran has not submitted 
any additional medical evidence.  In November 2001, June 
2002, and March and September 2004 he informed that he had no 
additional evidence to submit.  VA's duties to assist, 
including those mandated by the VCAA, are met.

Factual Background

An August 1946 service discharge examination report revealed 
no pertinent abnormality.  Endocrine and cardiovascular 
systems were normal.  The veteran's blood pressure was 
140/84.  

A November 1984 VA hospital summary shows diagnoses of 
diabetes mellitus (Type II) and hypertension (suspected 
essential).  

A December 1984 VA hospital summary shows that the veteran 
underwent cardiac catherization, and includes a history of 
diabetes mellitus and hypertension.  

Several other VA medical records, including in July 1998, 
March 1999, November 2000, May 2001, and May 2003 show 
diagnoses of diabetes mellitus and hypertension.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  If certain 
chronic diseases (here, diabetes mellitus and hypertension) 
become manifest to a compensable degree within one year after 
service, such diseases are presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

To establish service connection for a claimed disorder, there 
must be:  (1)  medical evidence of a current disability; (2)  
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3)  medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

As was noted above, there are three threshold requirements 
that must be satisfied in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met; diabetes mellitus and 
hypertension are diagnosed.

The further requirements satisfied are:  Evidence of disease 
or injury in service and competent evidence of a nexus 
between the current disability and the disease or injury in 
service.  Recognizing that the available service medical 
records are quite limited, the record nevertheless is devoid 
of any complaints, findings, treatment, or diagnosis of 
diabetes mellitus or hypertension.  Notably, the veteran's 
service discharge examination report is available and notes 
neither diagnosis nor history of either hypertension or 
diabetes.  The veteran's endocrine and cardiovascular system 
were normal.  Consequently, direct service connection, i.e., 
on the basis that hypertension or diabetes became manifested 
in service and has persisted since, is not warranted.  

The earliest competent (medical) evidence of either of the 
disabilities at issue is in 1984 (though a "history" of 
both having onset in 1980 is noted).  As this was decades 
postservice, presumptive service connection for diabetes 
mellitus and hypertension (as chronic diseases under 38 
C.F.R. §§ 3.307, 3.309) likewise is not warranted.  

Finally, there is no competent evidence (medical opinion) of 
a nexus between either of the claimed disabilities and the 
veteran's active service.  Even assuming the earlier (1980) 
historical notation of initial diagnosis or onset of symptoms 
as accurate, this was still some 34 years postservice.  Such 
a lengthy lapse of time between service separation and the 
earliest documentation of current disability is of itself a 
factor weighing against a finding of service connection.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As noted 
above, the Board considered whether the veteran should be 
afforded a VA examination to determine whether there is a 
nexus between either of the claimed disorders and service.  
However, in the absence of any showing of possible 
etiological factors (disease or injury) in service, and in 
light of the lengthy interval between service and onset of 
the claimed diseases, there is no reasonable possibility that 
a VA examination would provide information of probative value 
regarding a nexus between either diabetes mellitus of 
hypertension and service.  Any opinion relating the 
disabilities to service would necessarily be based on mere 
speculation, and would have limited probative value. Hence, 
the Board finds an examination for a nexus opinion not 
"necessary".

The veteran's statements relating his diabetes and 
hypertension to service are not competent evidence.  As a 
layperson, he lacks the training/expertise to provide a 
competent opinion in the matter of medical etiology.  See 
Espiritu, supra.  

Without any competent evidence that the veteran's diabetes 
and hypertension are related to service, the preponderance of 
the evidence is against the claims seeking service connection 
for such disabilities.  Hence, they must be denied.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


